NOTICE
                                      2014 IL App (5th) 120518
 Decision filed 09/23/14.   The
 text of this decision may be              NO. 5-12-0518
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of              IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,        )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellee,                   )     Shelby County.
                                            )
v.                                          )     No. 12-CF-3
                                            )
WAYNE NEWLIN,                               )     Honorable
                                            )     Michael P. Kiley,
      Defendant-Appellant.                  )     Judge, presiding.
________________________________________________________________________

         JUSTICE GOLDENHERSH delivered the judgment of the court, with opinion.
         Justices Chapman and Stewart concurred in the judgment and opinion.

                                        OPINION

¶1       Defendant, Wayne Newlin, was convicted by a jury of first-degree murder under a

theory of accountability (720 ILCS 5/9-1(a) (West 2010)). The circuit court of Shelby

County sentenced defendant to 55 years in the Department of Corrections. On appeal,

defendant contends he is entitled to a new sentencing hearing or a reduction of his

sentence because the circuit court erroneously considered that his conduct caused serious

harm, a factor inherent in the offense of first-degree murder. The State attempts to raise

an issue concerning the imposition of fines, but failed to cross-appeal. For the following

reasons, we affirm.

                                              1
¶2                                      FACTS

¶3       Defendant was charged by indictment with first-degree murder under a theory of

accountability. The indictment alleged that defendant committed the offense in that he,

"or one for whose conduct he is accountable," shot the victim, Jeremy Morgan, in the

chest with a 12-gauge shotgun. The case was tried before a jury during which the

following evidence was adduced.

¶4       Defendant was the victim's ex-stepfather. Defendant lived with the victim and

Heather Thomas in a trailer.      Defendant believed he might have a chance to be

romantically involved with Thomas, but for the victim's presence.          Shortly before

Christmas 2011, defendant talked to Michael Pease about his frustration with the victim

and told Pease he wanted to get rid of the victim. Pease worked for defendant as a

mechanic. Pease agreed to kill the victim, but said he did not have a gun. On December

23, 2011, defendant gave Pease a 12-gauge shotgun and some shells and told Pease he

should kill the victim on December 25, as he and Thomas would be gone at a Christmas

party.

¶5       When Pease arrived at the trailer on Christmas day, the victim was not there.

Pease called defendant and asked him what to do. According to Pease, defendant told

him the door was open and to go in and steal the victim's property in order to "piss [the

victim] off." Pease then took some of the victim's property and crushed a dog cage after

releasing the dog from it. Defendant directed Pease to let the dog out because the dog

served as an attachment between the victim and Thomas. As Pease was getting into his

vehicle to leave the property on which the trailer was located, the victim and his brother,
                                            2
Jason, arrived. The victim told Pease to get off his property. Pease left.

¶6     On December 27, 2011, defendant contacted Pease and said he wanted to talk to

him. Defendant picked up Pease at his mother's house because defendant did not want to

have any conversations over the phone about killing the victim. Defendant wanted Pease

to come up with a plan to kill the victim. Defendant told Pease there was a well at an

abandoned farm near the trailer in which he could dump the victim's body. Defendant

said he had plastic at work to give Pease so Pease could wrap the victim's body in it and

he would buy rope to tie the plastic.

¶7     Defendant also told Pease he had a tractor with a bucket in which the victim's

body could be placed and carried to the well. Defendant informed Pease he would take

care of removing the cap on the well and provide plastic gloves to keep Pease's

fingerprints off everything.     Pease also testified it was defendant's idea to use

cinderblocks to sink the victim's body in the well. Pease apprised defendant he would

carry out the plan to kill the victim on December 29, 2011.

¶8     In order to have an alibi, defendant took Thomas to Pease's mother's house during

the time Pease was going to kill the victim. Pease lived with his mother and his mother

considered Thomas to be a stepdaughter. As Pease was leaving his mother's house on

December 29, 2011, to commit the murder, defendant and Thomas arrived.             Pease

testified that he hid behind a door so Thomas would not see him. Defendant stepped

outside with Pease and Pease asked for gas money because his mother's van was nearly

out of gas and would not make the trip to the trailer and back to the house. Defendant

gave Pease $20 for gas.
                                             3
¶9        Pease drove the van to the gas station and got gas, retrieved the shotgun and shells

from where he stashed them, and then went to the abandoned farm with the well and

parked the van. He walked to the trailer where he encountered the victim. The victim

ended up calling 911. A recording of the 911 call was played for the jury. Pease

panicked and shot the victim three times while the victim was on the telephone with

police.

¶ 10      The tractor, which was not previously in working condition, was working on

December 29, 2011, as defendant promised. It was also equipped with plastic and rope as

defendant promised. Pease retrieved the keys to the tractor from under the seat where

defendant told him they would be located. Pease put the victim's body in the bucket of

the tractor and started driving toward the farm.

¶ 11      While driving toward the farm, Pease passed police cars that were responding to

the 911 call. Pease panicked again, stopped the tractor at the farm, shut off the engine,

and got into his van and left without disposing of the victim's body in the well. Pease

fled the scene, but later confessed. A deputy discovered the victim's body inside the

bucket attachment of the tractor. The deputy estimated the farm on which the tractor was

found was two or three tenths of a mile from the trailer where victim resided. The

pathologist who conducted an autopsy on the victim testified that the victim died of

multiple gunshot wounds.

¶ 12      Pease testified that he pleaded guilty to first-degree murder and received a 45-

year sentence. Pease identified People's Exhibit F as the shotgun that defendant provided

him and the shotgun he used to kill the victim. The police retrieved the gun from a lake
                                            4
where he had thrown it after the murder. Pease directed the police to the lake. A

firearms expert testified that three spent shotgun shells recovered from the abandoned

farm were fired from that shotgun.

¶ 13   Pease also testified that after the murder, he asked defendant for $40 for gas and

cigarettes. Defendant provided him with $40. Pease also believed that in return for

killing the victim, defendant was going to pay off fines amounting to approximately

$2,000, which Pease amassed in Christian County, give him an old truck, and give him

$200 to $300 in spending money.

¶ 14   After hearing all the evidence, the jury convicted defendant of first-degree murder.

A sentencing hearing was conducted during which the trial court noted that it considered

the presentence investigation report and addendum. The State noted that the minimum

sentence for this crime was 35 years and recommended defendant receive a 65-year

sentence. Defense counsel noted defendant's age of 53 and that given his age and ill

health, the court should sentence defendant to the minimum.

¶ 15   Defendant's brother testified in mitigation that defendant was generous to a fault,

not a violent or evil person, and this was simply a one-time incident in which defendant

strayed off course. Defendant read a short statement in which he concluded, "I'm sorry

things turned out the way they did in this situation." The trial court heard victim impact

statements from the victim's wife from whom he was separated at the time of his death

and the victim's father.

¶ 16   Prior to imposing a sentence, the trial court noted that given defendant's age

whatever sentence was imposed would most likely be a life sentence and noted that if it
                                       5
followed the State's recommendation, defendant would not be released from jail until he

was 118 years of age. The trial court further noted that defendant had virtually no history

of criminality, albeit a speeding ticket, and that his employer gave him a glowing

recommendation. The trial judge observed that in his 35 years of practicing law as a

defense attorney, prosecutor, and judge, he "never heard anything so chilling as" the 911

tape introduced into evidence, and that while Michael Pease was the man who pulled the

trigger, it was clear that Pease was acting under defendant's control. The trial court

specifically stated that it found defendant to be primarily responsible for the murder with

Pease being "a soldier acting and doing whatever [defendant] planted in his head."

¶ 17   The trial court found the fact that defendant had no prior history of delinquency or

criminal activity to be a factor in mitigation. The trial court noted the following factors

in aggravation:

       "That [defendant's] conduct caused serious harm to another. That my sentence is

       necessary to deter others. And pursuant to 720 ILCS 5/9-1(b)(11), that this act

       was committed in a cold, calculated, premeditated manner pursuant to a

       preconceived plan, and that [defendant's] conduct, taking a human life by unlawful

       means, was all pursuant to that premeditated plan. Something that could have

       been, on reflection, could have been terminated easily enough."

The trial court found that because defendant was primarily responsible for the murder, a

sentence greater than the minimum was required. Ultimately, the trial court sentenced

defendant to 55 years in the Department of Corrections–40 years for first-degree murder,

plus an additional 15 years because a gun was used (see 730 ILCS 5/5-8-1(a)(1)(d)(i)
                                         6
(West 2010)), plus court costs and 3 years' mandatory supervised release. Defendant now

appeals his sentence.

¶ 18                                    ANALYSIS

¶ 19                                    I. Sentence

¶ 20   The only issue raised by defendant on appeal is whether the trial court erred in

sentencing defendant. Defendant contends he is entitled to either a new sentencing

hearing or a reduction in his sentence because the trial court erroneously considered that

defendant's conduct caused serious harm, a factor inherent in the offense of first-degree

murder. The State responds that defendant forfeited the issue by failing to object at trial

or include it in a written motion to reconsider sentence, and even assuming arguendo the

issue is not waived, the trial court's comment concerning harm was isolated and the trial

court did not place any weight on the victim's death as an aggravating factor. We agree

with the State.

¶ 21   Generally, both a contemporaneous objection and a written postsentencing motion

are required to preserve a sentencing error for review. People v. Bannister, 232 Ill. 2d
52, 76, 902 N.E.2d 571, 587 (2008). Defendant admits he failed to do either, but insists

we can consider this issue under the plain error doctrine. However, in order to obtain

relief under this rule, a defendant must first show that a clear or obvious error occurred.

People v. Piatkowski, 225 Ill. 2d 551, 565, 870 N.E.2d 403, 410 (2007). In the instant

case, we find that no error occurred.

¶ 22   We are aware that in imposing a sentence, the trial court may not consider any fact

implicit in the underlying offense for which the defendant was convicted. People v.
                                          7
James, 255 Ill. App. 3d 516, 531, 626 N.E.2d 1337, 1349 (1993). However, a trial court

may consider the nature and circumstances of an offense, including the nature and extent

of each element of the offense as committed by the defendant. James, 255 Ill. App. 3d at

532, 626 N.E.2d at 1349. Even though the trial court noted that defendant's conduct

caused serious harm to another as a factor in aggravation, we do not believe it is

necessary to remand for resentencing, nor do we agree with defendant that his sentence

should be reduced.

¶ 23    It is only necessary to remand a cause for resentencing where a reviewing court is

unable to determine the weight given to an improperly considered factor. People v.

Beals, 162 Ill. 2d 497, 509, 643 N.E.2d 789, 795 (1994). Where it can be determined

from the record that the weight placed upon the improperly considered aggravating factor

was insignificant and did not lead to a greater sentence, it is not necessary to remand.

Beals, 162 Ill. 2d at 509-10, 643 N.E.2d at 796. In considering whether a sentence was

properly imposed, a reviewing court should not focus on a few words or sentences of the

trial court, but should consider the record as a whole. People v. Ward, 113 Ill. 2d 516,

526-27, 499 N.E.2d 422, 426 (1986).

¶ 24   In the instant case, the trial court listed the factors in mitigation and aggravation.

The only factor in mitigation was defendant's lack of criminal history. In aggravation,

the trial court noted defendant's action caused serious harm, but only made a passing

reference to it. The trial court did not dwell on it. The trial court also noted that the

sentence was necessary to deter others. However, from our review of the record it is

clear that the trial court's main focus was on the premeditated nature of the plan to kill the
                                              8
victim and the fact that defendant was the mastermind of that plan. While Michael Pease

was the person who pulled the trigger, the trial court was certain he never would have

done so without defendant's direction, and it was defendant who was the person primarily

responsible for the victim's murder.

¶ 25   Defendant relies on People v. Saldivar, 113 Ill. 2d 256, 497 N.E.2d 1138 (1986),

in support of his argument, but that case is distinguishable because the defendant was

convicted of manslaughter and the record showed the trial court "focused primarily on the

end result of the defendant's conduct, i.e., the death of the victim, a factor which is

implicit in the offense of voluntary manslaughter." Saldivar, 113 Ill. 2d at 272, 497

N.E.2d at 1144.     Here, the trial court made one isolated commented, but focused

primarily on the cold, calculated, and premeditated nature of the killing. The original

plan called for killing the victim on Christmas day, but when that plan went awry, the

actual murder took place four days later on December 29, 2011. The trial court correctly

noted that the plan "could have been terminated easily enough" but defendant continued

on his quest to rid himself of his perceived romantic rival.

¶ 26   Before imposing sentence here, the trial court noted that Michael Pease was

sentenced to a term of 45 years in the Department of Corrections. The trial court

expressed its belief that Pease was nothing more than defendant's lackey. Accordingly, it

stands to reason that the trial court would impose a sentence on defendant greater than the

sentence imposed on Pease. Defendant asked for the minimum of 35 years, while the

State asked for 65 years. The trial court ultimately sentenced defendant to 55 years.

Based upon the record before us, we find such sentence appropriate and also find that any
                                           9
weight the trial court placed upon the fact that defendant's conduct caused serious harm

was insignificant and did not result in a greater sentence.

¶ 27                                     II. Fines

¶ 28   Without filing a cross-appeal, the State attempts to raise an issue concerning fines.

The State asks us to vacate the fines imposed by the circuit clerk and remand to the trial

court for the imposition of mandatory fines. We decline to do so.

¶ 29   The State acknowledges that the record on appeal does not make any mention of

fines. The trial court's sentencing order merely states that defendant is sentenced to 55

years, "plus the court costs, plus three years of mandatory supervised release as mandated

by statute." Nevertheless, the State asks us to consider the Shelby County circuit clerk's

online records, which it asserts reveal additional assessments, some of which it claims to

be fines. In essence, the State is asking us to supplement the record with information

from the Internet without obtaining leave of this court to do so.         Such practice is

discouraged. See People v. Hill, 2014 IL App (3d) 120472, ¶ 21 n.1, 6 N.E.3d 860.

Accordingly, the issue the State attempts to raise is not even supported by the record

before us.

¶ 30   We are well aware of the "morass of fines, fees, and costs created by the

legislature" and that calculating "these sums is a monumental feat which has commonly

been accomplished by the clerk after the sentencing, in the clerk's office with the aid of

computers." People v. Folks, 406 Ill. App. 3d 300, 308, 943 N.E.2d 1128, 1135 (2010).

However, in a criminal case, the State may only appeal as allowed by Illinois Supreme

Court Rule 604 (eff. Feb. 6, 2013). People v. Johnson, 113 Ill. App. 3d 367, 370, 447
                                         10
N.E.2d 502, 504 (1983). Supreme Court Rule 604 is specific as to when the State may

appeal, providing in pertinent part as follows:

       "(a) Appeals by the State.

            (1) When State May Appeal. In criminal cases the State may appeal only from

       an order or judgment the substantive effect of which results in dismissing a charge

       for any of the grounds enumerated in section 114-1 of the Code of Criminal

       Procedure of 1963; arresting judgment because of a defective indictment,

       information or complaint; quashing an arrest or search warrant; or suppressing

       evidence." Ill. S. Ct. R. 604(a)(1) (eff. Feb. 6, 2013).

Supreme Court Rule 604(a) does not include any language authorizing the State to appeal

sentencing orders or the imposition of fines. Therefore, this court lacks jurisdiction to

address the State's argument because the State is not authorized under Supreme Court

Rule 604(a) to appeal the failure to impose a fine.

¶ 31   What the State is essentially trying to do in the instant case is to piggyback an

appeal on defendant's appeal. We can find no authority for such practice and will not

allow the State to raise the issue of fines in such a manner. Defendant raised only a

single issue in this case, the length of his sentence. We decline to address the State's

misguided attempt to unilaterally raise an issue concerning the fines imposed in the

instant case.

¶ 32   For the foregoing reasons, the judgment of the circuit court of Shelby County is

affirmed.


                                             11
¶ 33   Affirmed.




                   12
                                    2014 IL App (5th) 1205180

                                          NO. 5-12-0518

                                             IN THE

                                APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Shelby County.
                                                )
v.                                              )     No. 12-CF-3
                                                )
WAYNE NEWLIN,                                   )     Honorable
                                                )     Michael P. Kiley,
      Defendant-Appellant.                      )     Judge, presiding.
________________________________________________________________________

Opinion Filed:          September 23, 2014
________________________________________________________________________

Justices:            Honorable Richard P. Goldenhersh, J.

                  Honorable Melissa A. Chapman, J., and
                  Honorable Bruce D. Stewart, J.,
                  Concur
________________________________________________________________________

Attorneys         Michael J. Pelletier, State Appellate Defender, Jacqueline L. Bullard,
for               Deputy Defender, Duane E. Schuster, Assistant Appellate Defender,
Appellant         Office of the State Appellate Defender, Fourth Judicial District, 400
                  West Monroe Street, Suite 303, P.O. Box 5240, Springfield, IL
                  62705-5240
________________________________________________________________________

Attorneys         Gina Vonderheide, Shelby County State's Attorney, Shelby County
for               Courthouse, Shelbyville, IL 62565; Patrick Delfino, Director, David
Appellee          J. Robinson, Deputy Director, Linda Susan McClain, Staff Attorney,
                  State's Attorneys Appellate Prosecutor, 725 South Second Street,
                  Springfield, IL 62704
________________________________________________________________________